NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2009-7074

                                ROGERS MURRELL,

                                                            Claimant-Appellant,

                                          v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                            Respondent-Appellee.


      Peter J. Sarda, Creech Law Firm, P.A., of Raleigh, North Carolina, argued for
claimant-appellant.

       Stacey K. Grigsby, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-
appellee. With her on the brief were Tony West, Assistant Attorney General, Jeanne E.
Davidson, Director, and Martin F. Hockey, Jr., Assistant Director. Of counsel on the
brief were David J. Barrans, Deputy Assistant General Counsel, and Martie S. Adelman,
Attorney, Office of the General Counsel, United States Department of Veterans Affairs,
of Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Ronald M. Holdaway
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2009-7074

                               ROGERS MURRELL,

                                                            Claimant-Appellant,

                                         v.

                  ERIC K. SHINSEKI, Secretary of Veterans Affairs,

                                                            Respondent-Appellee.




                                 Judgment
ON APPEAL from the       United States Court of Appeals for Veterans Claims

In CASE NO(S).           07-2102.


This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (RADER, PLAGER, and MOORE, Circuit Judges).


                         AFFIRMED. See Fed. Cir. R. 36.


                                       ENTERED BY ORDER OF THE COURT



DATE October 9, 2009                   /s/ Jan Horbaly
                                       Jan Horbaly, Clerk